WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from that part of the majority opinion which reverses the conviction for first-degree robbery of Peter Adee.
This robbery occurred on July 25,1983 at the Breckinridge Inn when three persons, including Ross, walked through the halls of the motel and stopped at a room with the door slightly ajar. The three men entered the room, and while pointing a shotgun at Peter Adee, who was 12 years old, stole everything they could find of value. They took nothing of value from Adee personally, but it is clear that the intent was to rob *232all the people in the room of whatever valuables they possessed. The limits of the search were not precisely defined by the testimony.
KRS 515.020 provides in part that a person is guilty of robbery in the first degree, when in the course of committing theft, he uses or threatens the use of physical force upon another person with the intent to accomplish the theft and when he is armed with a deadly weapon. All of these conditions were met in this situation.
Lamb v. Commonwealth, Ky.App., 599 S.W.2d 462 (1980), is dispositive of this situation. In Lamb, supra, a passerby was accosted on the street and told to give the assailant whatever he had in his pockets. The victim got away and nothing was stolen. Lamb was convicted of first-degree robbery. The decision examines the statute at length, and observed, as did the majority in this case as to the first issue, that the new statute placed emphasis on the victim of the crime and not on the property. The new statute reads “in the course of committing theft.” Clearly it was the intention of the General Assembly to provide a deterent to armed assault on individuals with the intent of unlawfully obtaining his property whether or not any of that property was actually taken.
The new thrust of the law is primarily concerned with the physical danger or possible physical danger to the ordinary citizen and his inability to protect himself against the sudden armed onslaught against his person or property, rather than the actual taking of property. See Lamb, supra, quoting the Michigan Revised Criminal Code, § 3310, Commentary at 257 (1967). With this change, robbery as an offense against the person, is emphasized while robbery as an offense against property is de-emphasized. KRS 515.030, Commentary, 1974.
The jury in this case could properly infer that Ross and his companions intended to rob any and all of the occupants of the motel room.
I would affirm the conviction in all respects.
STEPHENS, C.J., joins in this dissent.